Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into by and between Merit Medical Systems, Inc., a Utah corporation (the
“Company”) and Kent W. Stanger (the “Executive”), as of the 31st day of
December, 2008.

 

RECITALS:

 

WHEREAS, the Executive currently serves as an executive employee of the Company
and may have had a previous Employment Agreement (the “Prior Agreement”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company; and

 

WHEREAS, the Company and the Executive desire to amend and restate the
Executive’s Employment Agreement to read as follows:

 

A G R E E M E N T :

 

NOW, THEREFORE, any Prior Agreement is hereby amended and restated to read in
its entirety as follows:

 

1.                                                                                    
Certain Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(a)                                  “Affiliated Companies” shall mean any
corporation, partnership, limited liability company or other business entity
controlled by, controlling or under common control with the Company.  One entity
shall be presumed to control another if it owns directly, or indirectly through
other Affiliated Companies, a majority of the outstanding voting equity
interests of the other entity.

 

(b)                                 “Change in Control” shall mean:

 

(i)                                     The acquisition in one or more
integrated transactions by any individual, entity or group (within the meaning
of Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d—3 promulgated under the Exchange Act) of 20% or more of either:

 

(A)          the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); or

 

(B)           the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”);

 

provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control

 

(C)           any acquisition by the Company;

 

1

--------------------------------------------------------------------------------


 

(D)          any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

 

(E)           any acquisition by any corporation or other entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(a); or

 

(ii)                                Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)                             Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

 

(A)          all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

(B)           no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

(C)           at least a majority of the members of the Board of Directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board providing for such Business Combination; or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 “Company” shall mean Merit Medical
Systems, Inc.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Employment Period” shall mean the period
commencing on the date hereof and continuing through the effective date of
termination of Executive’s employment as provided below.

 

(f)                                    “Executive” shall mean Kent W. Stanger.

 

(g)                                 “Separation from Service” means a
“separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h) or any successor provision thereto) from the Company.

 

(h)                                 “Specified Employee” means a “specified
employee” within the meaning of Code Section 409A(2)(B).  The Executive will be
a Specified Employee if, as of the Executive’s date of Separation from Service,
the Executive is a “key employee” of the Company or any Affiliated Companies. 
The Executive shall be treated as a “key employee” for the entire 12-month
period beginning on each April 1 (a “Specified Employee Effective Date”) if the
Executive meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with applicable regulations thereunder and without
regard to Code Section 416(i)(5)) at any time during the 12-month period ending
on the December 31 immediately preceding that Specified Employee Effective
Date.  In the event of corporate transactions described in Treasury Regulation
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

2.                                                                                      
Employment.  Subject to termination as provided below, the Company hereby agrees
to continue the Executive in its employ “at will”, and the Executive hereby
agrees to remain in the employ of the Company “at will”, subject to the terms
and conditions of this Agreement.  As an “at will” employee, the Company may
terminate the Executive’s employment, and the Executive may resign his
employment with the Company, at any time and for any or no reason.

 

3.                                                                                      
Terms of Employment.

 

(a)                                  Position and Duties.

 

(i)            During the Employment Period, the Executive’s duties and position
shall be Chief Financial Officer. Notwithstanding the foregoing, upon a Change
in Control: (A) the Executive’s position (including offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120–day period immediately
preceding the effective date of a Change in Control; and (B) the Executive’s
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.

 

(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to: (A) serve on corporate, civic or charitable
boards or committees, provided that the Executive obtains the Company’s prior,
written consent, which will not be unreasonably withheld; (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions; and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in

 

3

--------------------------------------------------------------------------------


 

accordance with this Agreement.  It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the effective date of a Change in Control, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the effective date shall not thereafter be deemed to interfere
with the performance of the Executive’s responsibilities to the Company.

 

(b)                                 Compensation.

 

(i)            Base Salary.  During the Employment Period the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid in
equal monthly installments, at least equal to $230,000 per year or such other
amount as is authorized by the Compensation Committee of the Board of Directors
of the Company; provided, however that following a Change in Control, the
Executive’s rate of Annual Base Salary for any fiscal year of the Company
following the Change in Control shall not be less than twelve times the highest
monthly base salary paid or payable (including any base salary which has been
earned but deferred) to the Executive by the Company and its Affiliated
Companies in respect of the twelve–month period immediately preceding the month
in which the Change in Control occurs.  During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase or decrease applicable to the Executive and thereafter at least
annually.  Any increase or decrease in Annual Base Salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement.

 

(ii)           Annual Bonus.  In addition to Annual Base Salary, for each fiscal
year of the Company that ends during the Employment Period (a “Bonus Award
Year”) the Executive shall be awarded an annual bonus (the “Annual Bonus”) in
cash in such amount as the Company’s Board of Directors determines in its sole
discretion; provided that (A) no Annual Bonus shall be payable for a particular
Bonus Award Year unless the Executive is still employed by the Company on the
last day of the Bonus Award Year in question; and (B) for any Company fiscal
year ending on or after the effective date of a Change in Control, the Annual
Bonus shall be at least equal to the Executive’s average annual cash bonus for
the last three full 12-month fiscal years ending prior to the Change in Control
(annualized in the event that the Executive was not employed by the Company for
the whole of any such full 12-month Company fiscal year) (the “Average Annual
Bonus”).  Each such Annual Bonus shall be paid to the Executive not later than
the 15th day of the third month following the calendar year in which the Annual
Bonus is earned, unless the Executive shall elect to defer the receipt of such
Annual Bonus pursuant to a non-qualified deferred compensation plan maintained
by the Company that complies with the requirements of Code Section 409A.  The
Executive shall not be entitled to any Annual Bonus for a Bonus Award Year
unless the Executive remains employed by the Company through the last day of the
Bonus Award Year in question.

 

(iii)          Stock Incentive and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its Affiliated Companies.  In no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, materially less favorable, in the aggregate following the effective date
of a Change in Control, than the those provided by the Company and its
Affiliated Companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120—day period immediately
preceding the Change in Control or if more favorable to the Executive, those
provided generally at any time after the Change in Control to other peer
executives of the Company and its Affiliated Companies.

 

4

--------------------------------------------------------------------------------


 

(iv)          Welfare Benefit Plans.  During the Employment Period, the
Executive shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company and its Affiliated Companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs for the Executive, the
Executive’s spouse and the Executive’s qualifying dependent children ) to the
extent applicable generally to other peer executives of the Company and its
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits following a Change in Control which
are materially less favorable, in the aggregate, than the plans, practices,
policies and programs in effect for the Executive at any time during the 120–day
period immediately preceding the Change in Control or, if more favorable to the
Executive, those provided generally at any time after the Change in Control to
other peer executives of the Company and its Affiliated Companies.

 

(v)           Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies.  In no event shall such
policies, practices and procedures be materially less favorable, in the
aggregate, following a Change in Control than the policies, practices and
procedures in effect for the Executive at any time during the 120–day period
immediately preceding the Change in Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliated Companies.

 

(vi)          Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the generally
applicable plans, practices and programs of the Company for its executive
employees.  In no event shall such policies and programs be materially less
favorable following a Change in control than the most favorable plans,
practices, programs and policies of the Company and its Affiliated Companies in
effect for the Executive at any time during the 120–day period immediately
preceding the Change in Control or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its Affiliated Companies.

 

(vii)         Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, generally provided to other executive officers of the Company
and its Affiliated Companies.

 

(viii)        Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the generally applicable plans,
practices and programs of the Company for its executive employees.  In no event
shall such policies and programs be materially less favorable following a Change
in Control than the most favorable plans, policies, programs and practices of
the Company and its Affiliated Companies as in effect for the Executive at any
time during the 120–day period immediately preceding the Change in Control or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliated Companies.

 

4.                                                                                      
Termination of Employment.

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the

 

5

--------------------------------------------------------------------------------


 

Executive written notice in accordance with Section 10(b) of this Agreement of
its intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full–time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full–time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.

 

(b)                                 By the Company for Cause.  The Company may
terminate the Executive’s employment at any time during the Employment Period
for Cause.  For purposes of this Agreement, “Cause” shall mean:

 

(i)            the willful and continued failure of the Executive to perform
substantially all of the Executive’s duties with the Company or one of its
Affiliates (other than any such failure results form incapacity due to physical
mental illness), after a written demand for substantial performance is delivered
to the Executive by the Board or the Chief Executive Officer of the Company
which specifically identifies the manner in which the Board or Chief Executive
Officer believes that the Executive has not substantially performed the
Executive’s duties,

 

(ii)           the willful engaging by the Executive in illegal conduct,
intentional misconduct or gross negligence which is materially and demonstrably
injurious to the Company, or

 

(iii)          violation of written Company policies prohibiting workplace
discrimination, sexual harassment and alcohol or substance abuse.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  Following a
Change in Control, the cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three–quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

 

(c)                                  By the Company without Cause. The Company,
acting through its Board of Directors, may terminate the Executive’s employment
with the Company at any time “at will” for any or no reason upon written notice
of termination to the Executive.

 

(d)                                 By the Executive for Good Reason.  The
Executive may terminate and resign the Executive’s employment for Good Reason
effective on or after the date of a Change in Control upon not less than ten
(10) days advance written notice of termination to the Company.  For purposes of
this Agreement, “Good Reason” shall mean:

 

6

--------------------------------------------------------------------------------


 

(i)            the Company’s assignment  to the Executive upon or within two
(2) years after a Change in Control of any duties inconsistent in any respect
with the Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company upon or
within two (2) years after a Change in Control which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(ii)           the Company’s failure upon or within two (2) years following a
Change in Control to comply with any of the provisions of Section 4(b) of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(iii)          upon or within two (2) years following a Change in Control, the
Company’s requiring the Executive to be based at any office or location other
than as provided in Section 4(a)(i)(B) hereof or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date; and

 

(iv)          any failure by the Company to comply with and satisfy
Section 9(c) of this Agreement.

 

Additionally, if the Executive resigns and terminates the Executive’s employment
with the Company on or within 30 days after the date of a Change in Control for
any other reason (as determined in the Executive’s sole discretion), the
Executive shall be deemed to have resigned and terminated the Executive’s
employment for Good Reason notwithstanding any other provision in this
Agreement.

 

(e)                                  By Executive without Good Reason.  The
Executive may resign and terminate the Executive’s employment with the Company
without Good Reason at any time “at will” upon written notice of termination to
the Company.

 

(f)                                    Notice of Termination.  Any termination
by the Company for Cause, by the Executive for Good Reason, or by either party
without Cause or Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 10(b) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which

 

(i)            indicates the specific termination provision in this Agreement
relied upon,

 

(ii)           to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and

 

(iii)          if the Date of Termination (as defined below) is other than the
date of receipt of such notice, specifies the termination date (which date shall
not be more than 30 days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Date of Termination.  For purposes of this
Agreement the term “Date of Termination” means:

 

(i)            if the Executive’s employment is terminated by the Company for
Cause, or upon or following a Change in Control by the Executive for Good
Reason, the date of the receipt of the Notice of Termination;

 

(ii)           if the Executive’s employment is terminated by the Company other
than for Cause, death or Disability; the Date of Termination shall be the tenth
(10th) day after the Company notifies the Executive of such termination,
provided that the Notice of Termination may specify a later effective Date of
Termination (which date shall not be more than 30 days after the giving of such
notice);

 

(iii)          if the Executive voluntarily resigns his employment (other than
for Good Reason upon or following a Change in Control), the Date of Termination
shall be the tenth (10th) day after the Executive notifies the Company of such
resignation, provided that the Notice of Termination may specify a later Date of
Termination (which date shall not be more than 30 days after the giving of such
notice); and

 

(iv)          if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

5.                                                                                      
Obligations of the Company upon Termination of Executive’s Employment.

 

(a)                                  General.  Upon termination of the
Executive’s employment with the Company the Company shall provide the Executive
with the payments and benefits set forth in the applicable subsection of this
Section 5.  The amounts payable under this Section 5 are in addition to the
Company’s obligations to the Executive under the Company’s various retirement,
deferred compensation, stock option and long-term incentive, employee stock
purchase and welfare benefit plans.  The Company’s obligations under this
Section 5 vary depending upon whether or not the Executive’s termination of
employment is in “Connection with a Change in Control.”   For purposes of this
Agreement, termination of the Executive’s employment shall be deemed to be in
“Connection with a Change in Control” if and only if:

 

(i)            the Executive’s Date of Termination is on or within two (2) years
after the effective date of a Change in Control; or

 

(ii)           the Company terminates the Executive’s employment without Cause
within six (6) months prior to the date on which a Change in Control occurs and
the Executive reasonably demonstrates that such termination of employment
(A) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control; or (B) otherwise arose in connection
with or anticipation of a Change in Control.

 

(b)                                 Termination Other Than in Connection with a
Change in Control.  If the Executive’s employment shall terminate for any
reason, voluntarily or involuntarily with or without Cause, other than in
Connection with a Change in Control, the Company shall pay to the Executive (or
if deceased to the Executive’s estate) the following amounts:

 

(i)            a lump sum cash payment equal to the Executive’s Annual Base
Salary earned through the Date of Termination to the extent  not theretofore
paid and any accrued vacation pay through the Date of Termination, which lump
sum shall be paid ten (10) days after the Date of Termination;

 

8

--------------------------------------------------------------------------------


 

(ii)                                a lump sum cash payment equal to the
Executive’s accrued Annual Bonus earned for the last Company fiscal year ending
immediately prior to the Date of Termination to the extent not theretofore paid,
which lump sum shall be paid within the time period set forth in
Section 3(b)(ii); and

 

(iii)                             such additional severance benefits, if any, as
the Board of Directors approves in its sole and absolute discretion without
reference to the amount of severance benefits, if any, paid to any other
executive officer or employee of the Company; provided, however, that no such
discretionary severance benefits shall be paid in a manner or amount that
renders such payments non-qualified deferred compensation subject to additional
tax or interest under Section 409A(a)(1)(B) of the Code.

 

(c)                                  Resignation for Good Reason or Termination
without Cause in Connection with a Change in Control.  If the Executive resigns
for Good Reason in Connection with a Change in Control (i.e., on or within two
(2) years after the date of a Change in Control) or the Company terminates the
Executive without Cause in Connection with a Change in Control, the Company
shall:

 

(i)                                   Pay to the Executive the following
amounts:

 

(A)          a lump sum cash payment equal to the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid and any
accrued vacation pay through the Date of Termination, which lump sum shall be
paid ten (10) days after the Date of Termination (on a date within that 10 day
period designated by the Company); and

 

(B)           a lump sum cash payment equal to the Executive’s accrued Annual
Bonus, if any, for the last Company fiscal year ending immediately prior to the
Date of Termination to the extent not theretofore paid, which lump sum shall be
paid within the time period set forth in Section 3(b)(ii).  The sum of the
amounts described in clauses (A) and (B) shall be hereinafter referred to as the
“Accrued Obligations;” and

 

(ii)                                Pay to the Executive a cash severance
benefit (the “Severance Benefit”) in an amount equal to two (2) times the sum
of: (A) the Executive’s Annual Base Salary (computed at the highest rate in
effect at any time during the 12-month period immediately preceding the Change
in Control); and (B) the Executive’s Average Annual Bonus as defined in
Section 3(b)(ii).  The Severance Benefit payable under this
Section 5(c)(ii) shall be paid:

 

(A) in a lump sum within 30 days after the date of the Executive’s Separation
from Service with the Company to the limited extent the amount so paid
(x) constitutes “separation pay” due to an “involuntary separation from service”
within the meaning and dollar limitations of Treasury Regulation
Section 1.409A-1(b)(9)(iii), or any successor regulation, and (y) as a result is
excluded from the definition of nonqualified deferred compensation subject to
Code Section 409A; and

 

(B) the balance of the Severance Benefit, in a lump sum, on the second day of
the sixth (6th) calendar month after the month of the Executive’s Separation
from Service with the Company.  The balance of the Severance Benefit payable to
Executive under this clause (B) shall bear interest from the Date of Termination
at an annual rate equal to the “prime rate” of Zions Bank, NA in effect on the
Date of Termination plus four (4) percentage points, which interest the Company
shall pay to the Executive contemporaneously with payment of the Severance
Benefit.

 

Section 5(c)(ii)(A) shall be interpreted and applied to permit the payment of
Severance Benefits prior to the second day of the sixth (6th) month after the
Executive’s Separation from Service

 

9

--------------------------------------------------------------------------------


 

with the Company only to the extent such payments would not thereby constitute a
deferral of compensation subject to Code Section 409A.

 

(iii)          To the extent permitted by law and the Company’s applicable
insurance policies, for two (2) years after the Executive’s Date of Termination,
continue benefits to the Executive and/or the Executive’s eligible spouse and
dependent children at least equal to those which would have been provided to
them in accordance with the welfare plans, programs, practices and policies
described in Section 3 of this Agreement if the Executive’s employment had not
been terminated or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its Affiliated Companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.

 

(iv)          Provide at the Company’s sole expense the Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in his sole discretion; and

 

(v)           To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its Affiliated Companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) in accordance with the terms of such other
plans, programs, policies or practices.

 

(d)                                 Death on or after Change in Control.  If the
Executive’s employment is terminated by reason of the Executive’s death on or
after the date of a Change in Control, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits.  Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in cash in the manner and
within the time frames set forth in Section 5(b)(i) and (ii), as applicable. 
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 5(d) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and
Affiliated Companies to the estates and beneficiaries of peer executives of the
Company and such Affiliated Companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120–day period
immediately preceding the Effective Date of a Change in Control, or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and its Affiliated Companies and their beneficiaries.

 

(e)                                  Disability on or after Change in Control. 
If the Executive’s employment is terminated by reason of the Executive’s
Disability on or after the date of a Change in Control, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits. 
Accrued Obligations shall be paid to the Executive in cash in the manner and
within the time frames set forth in Section 5(b)(i) and (ii), as applicable.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 5(e) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company and
its Affiliated Companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer

 

10

--------------------------------------------------------------------------------


 

executives and their families at any time during the 120–day period immediately
preceding the Effective Date of a Change in Control, or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and its
Affiliated Companies and their families.

 

(f)                                    Termination for Cause or Resignation
Other than for Good Reason on or after a Change in Control.  If the Company
terminates the Executive’s for Cause on or after the date of a Change in
Control, this Agreement shall terminate without further obligations to the
Executive hereunder other than the obligation to pay to the Executive (i) his
Annual Base Salary and accrued vacation through the Date of Termination, and
(ii) Other Benefits, in each case to the extent theretofore unpaid.  If the
Executive voluntarily terminates employment upon or following a Change in
Control (excluding a resignation for Good Reason in Connection with a Change in
Control) this Agreement shall terminate without further obligations to the
Executive under, other than for Accrued Obligations and timely payment or
provision of Other Benefits.  In such case, all Accrued Obligations shall be
paid to the Executive in cash in the manner and within the time frames set forth
in Section 5(b)(i) and (ii), as applicable.

 

(g)                                 Golden Parachute Payments.  Any provision of
this Agreement to the contrary notwithstanding, if any amount otherwise payable
to the Executive under this Agreement would, when added to all other “parachute
payments” to the Executive within the meaning of Section 280G of the Code, as
amended (the “Code”), result in the payment of an “excess parachute payment” to
the Executive within the meaning of Section 280G and 4999 of the Code, then:

 

(i)            the cash payments otherwise owed to the Executive hereunder shall
be reduced by the minimum amount necessary to avoid imposition of an excise or
penalty tax on the Executive under Code Section 4999 (or any successor provision
thereto) provided the amount of such reduction in payments does not exceed one
thousand dollars ($1,000.00); or

 

(ii)           in all other cases, the Company shall pay to the Executive an
additional amount (on a fully-grossed-up, after-tax basis) sufficient to place
the Executive in the same after-tax position that the Executive would have been
in had the payments under this Agreement not been subject to the excise tax
under Code Section 4999 (or any successor provision thereto).  Such additional
payment to the Executive shall include the amount of the excise tax payable
under Code Section 4999 and all income, employment and additional excise taxes
on the amount payable under this paragraph (ii).

 

Unless the Company and the Executive otherwise agree in writing, the
determination of the amount of reduction required under Section 5(g)(i) or the
additional amount required to be paid under Section 5(g)(ii), as applicable,
shall be made in writing by the Company’s independent auditors who are primarily
used by the Company immediately prior to the Change in Control (the
“Accountants”).  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and the Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 5(g).  Company shall bear all reasonable costs
and expenses incurred in connection with the performance of the calculations
contemplated by this Section 5(g).  The Company shall pay any amount due under
this Section 5(g)(ii) to the Executive as soon as reasonably practicable after
the calculation of the amount of tax gross-up payment due and in no event later
than the close of the calendar year following the calendar year in which the
Executive remits the underlying Code Section 4999 excise tax to the Internal
Revenue Service.

 

6.                                                                                    
Non–exclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided

 

11

--------------------------------------------------------------------------------


 

by the Company or any of its Affiliated Companies and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
of its Affiliated Companies.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
Affiliated Companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

7.                                                                                    
Full Settlement.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

8.                                                                                    
Confidential Information.  Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliated Companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the company or any of its Affiliated Companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement). 
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

9.                                                                                    
Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such success had
taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumed and agrees to perform this Agreement by operation of
law, or otherwise.

 

10.                                                                              
Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without reference to principles of conflict
of laws.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.  No waiver of any party’s
rights or benefits under this Agreement shall be effective unless such party
signs a written waiver of its rights or benefits.

 

12

--------------------------------------------------------------------------------


 

(b)                                 All notices and other communications
hereunder shall be writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

 

 

If to the Company:

 

Merit Medical Systems, Inc.

1600 West Merit Parkway

South Jordan, Utah  84095

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation. 
The Company makes no representation or warranty to the Executive regarding the
tax consequences of any payment or benefit under this Agreement, including any
representation as to the application of Code Section 409A to such payments.

 

(e)                                  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right of this Agreement.

 

(f)                                    This Agreement constitutes the entire
agreement between the parties with respect to the Executive’s employment by the
Company and supersedes and replaces all other agreements, oral or written,
between the parties with respect to the subject matter hereof including without
limitation any Prior Agreement between the Company and the Executive.

 

(g)                                 The Company and the Executive irrevocably:
(i) agree that any claim, law suit, cause of action or dispute arising under or
with respect to this Agreement or the Executive’s employment hereunder (a
“Claim”) shall be adjudicated solely in the United States Federal District Court
or Utah State Courts situated in Salt Lake City, Utah (collectively the “Utah
Courts”); (ii) consent and submit to the personal jurisdiction of the Utah
Courts with respect to any Claim; (iii) agree that the Utah Courts shall have
exclusive subject matter jurisdiction over any such Claims and that venue with
respect to any such Claims is proper and most convenient in the Utah Courts; and
(iv) agree and covenant not to assert any objection to personal jurisdiction,
subject matter jurisdiction or venue in the Utah Courts with respect to any
Claim. TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY AND THE EXECUTIVE
IRREVOCABLY WAIVE AND RELEASE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY.

 

13

--------------------------------------------------------------------------------


 

(h)                                 If the Executive or the Company retains
legal counsel and/or incurs other costs and expenses in connection with the
enforcement of any or all of the provisions of this Agreement, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees, costs, and expenses incurred by the prevailing party in connection with
the enforcement of this Agreement.  Notwithstanding the foregoing, in the event
that following a Change in Control the Executive engages legal counsel to
enforce the Executive’s rights or seek a determination under this Agreement, the
Company shall pay the expenses of such legal counsel regardless of the outcome
of any legal proceeding resulting therefrom; provided that such claim is not
determined by a trier of fact to be frivolous or in bad faith.

 

[Remainder of Page Intentionally Left Blank—Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in it name on its behalf, all as of the
date and year first above written.

 

 

EXECUTIVE:

 

/s/ Kent W. Stanger

 

 

 

 

 

 

COMPANY:

 

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

By

  /s/ Fred P. Lampropoulos

 

 

Its

President and CEO

 

--------------------------------------------------------------------------------